Title: To Thomas Jefferson from Bernard Peyton, 7 October 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dear Sir,
Richd
7th Octobr 1824
Your favor of the (no date) has been duly recd & the 12 Boxes Tin ordd, shall go by first Waggon, to Charlottesville, care J. & Raphael—A Mr Withers of Fdksbg, has drawn on me for $10, for the Edinburg Review furnished you, which I have declined to pay, until I hear from you, by what authority he has so drawn.Fifty Barrels more your Flour has been recd today, which makes 100 this season—Very respectfully Dr sir Yours very TrulyBernard Peyton